EXHIBIT (e)(1) AMENDED AND RESTATED DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT is amended and restated as of the 1st day of March, 2010, by and between AMERICAN CENTURY WORLD MUTUAL FUNDS, INC., a Maryland corporation (the “Issuer”), and AMERICAN CENTURY INVESTMENT SERVICES, INC., a Delaware corporation (“Distributor”). WHEREAS, the Issuer is an investment company registered as such with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, whose common stock is currently divided into a number of separate series of shares, each corresponding to a distinct portfolio of securities, and many of which are also divided into multiple classes of shares; WHEREAS, Distributor is registered as a broker-dealer with the SEC under the Securities Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority; WHEREAS, the Issuer has entered into an investment management agreement with American Century Investment Management, Inc., American Century Global Investment Management, Inc. (each referred to herein as the “Advisor,” as applicable), or both for the provision of investment advisory services by the Advisor to the Issuer; and WHEREAS, the Boards of Directors of the Issuer (the “Board”) wishes to engage the Distributor to act as the distributor of the shares of each class of the Issuer’s separate series, and any other series and classes as may be designated from time to time hereafter (the “Funds”),in accordance with the terms of this Agreement. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties agree as follows: Section 1. General Responsibilities Issuer hereby engages Distributor to act as exclusive distributor of the shares of each class of the Funds.The Funds subject to this Agreement as of the date hereof are identified on SCHEDULE A, which may be amended from time to time in accordance with Section 11 below.Sales of a Fund's shares shall be made only to investors residing in those states in which such Fund is registered.After effectiveness of each Fund’s registration statement, Distributor will hold itself available to receive, as agent for the Fund, and will receive by mail, telex, telephone, or such other method as may be agreed upon between Distributor and Issuer, orders for the purchase of Fund shares, and will accept or reject such orders on behalf of the Fund in accordance with the provisions of the applicable Fund’s prospectus.Distributor will be available to transmit orders, as promptly as possible after it accepts such orders, to the Fund’s transfer agent for processing at the shares’ net asset value next determined in accordance with the prospectuses. a.Offering Price.All shares sold by Distributor under this Agreement shall be sold at the offering price of such shares, consisting of the net asset value per share (“Net Asset Value”) plus any applicable load, determined in the manner described in each Fund’s prospectus, as it may be amended from time to time, next computed after the order is accepted by Distributor, or one or more of its affiliates or designees.Each Fund shall determine and promptly furnish to Distributor a statement of the Net Asset Value of each class of the Fund’s shares at least once each day that the Fund is open for business, as described in its current prospectus. b.Promotion Support.Each Fund shall furnish to Distributor for use in connection with the sale of its shares such written information with respect to said Fund as Distributor may reasonably request.Each Fund represents and warrants that such information, when authenticated by the signature of one of its officers, shall be true and correct.Each Fund shall also furnish to Distributor copies of its reports to its shareholders and such additional information regarding said Fund’s financial condition as Distributor may reasonably request.Any and all representations, statements and solicitations respecting a Fund’s shares made in advertisements, sales literature, and in any other manner whatsoever shall be limited to and conform in all respects to the information provided hereunder. c.Regulatory Compliance.Each Fund shall furnish to Distributor copies of its current form of prospectus, as filed with the SEC, in such quantity as Distributor may reasonably request from time to time, and authorize Distributor to use the prospectus in connection with the sale of such Fund's shares.All such sales shall be initiated by offer of, and conducted in accordance with, such prospectus and all of the provisions of the Securities Act of 1933, the Investment Company Act of 1940 (“1940 Act”) and all the rules and regulations promulgated thereunder.Distributor shall furnish applicable federal and state regulatory authorities with any information or reports related to its services under this Agreement that such authorities may lawfully request in order to ascertain whether the Funds’ operations are being conducted in a manner consistent with any applicable law or regulations. d.Acceptance.All orders for the purchase of its shares are subject to acceptance by each Fund. Section 2. Compensation a.Investor Class and Institutional Class of Shares.Distributor shall not be entitled to compensation for its services hereunder with respect to the Investor Class and Institutional Class of shares. b.A Class, B Class, C Class, and R Class of Shares.For the services provided and expenses incurred by Distributor as described in the the Master Distribution and Individual Shareholder Services Plan with respect to each of the A Class, B Class, C Class, and R Class of each Fund (each a “12b-1 Plan”), as applicable.
